 I wish to convey to the President my warmest congratulations on having undertaken the highest office of the forty-first regular session of the General Assembly of the United Nations, and we wish the President every success in this endeavor, we are convinced that under his wise guidance the General Assembly will be able to find formulas of understanding which will undoubtedly contribute to a solution of the international problems we will be discussing here.
Similarly, let me convey a special word of gratitude for the praiseworthy and arduous work of the Secretary-General, Mr. Javier Perez de Cuellar, whose dedication to the cause of peace and international co-operation deserves the firm and unreserved support of all the Member States of the Organization.
Today I bring to the Assembly a message from a heroic people who have learned, among many other things, how to listen to others, but who today call on those others in an appeal for understanding of their own problems.
This is the odyssey of a people, of a Government and its leader, and of an army which at a given point in its history decided, with epic courage, to put behind it the dark night of dictatorship and oppression.
El Salvador would like to tell its story once again and ask the world for its understanding, an understanding which could provide the strong encouragement, which it needs to press on with determination along the stony path towards full democracy and well-being of the community. Blood, tears and sorrow have been the path we were fated to travel in order to win our final freedom through pluralism and social justice. And the higher the price that has to be paid, the more determined must be our effort, and the more firmly entrenched the result of that effort.
El Salvador, after six years of democratic revolution, is now irresistibly breaking through the barriers of misunderstanding and moving with a sure step towards the consolidation of the essential bases of a society with greater justice, equality, solidarity and participation.
This process, which em incomprehensible fate has decreed must be so painful, requires us to make an anguished appeal for the full understanding of this august Assembly, which I am sure will never deny its recognition to the peoples who are prepared to sacrifice their lives for peace.
El Salvador has changed. Even when Jose Napoleon Duarte first took over as President, we were aware of the great efforts and sacrifices that would be needed to develop a democracy in the particular conditions prevailing in El Salvador. Because of this, we set up a political framework that reflected the expectations of our people, so long frustrated.
We were always aware of the tremendous difficulties involved in this project, because the strategy had to be pursued within an existing framework of radical social conflict that polarized the various forces and groups, because of the conditions of injustice and socio-economic marginalization involved in the structural crisis. Therefore, we drew up the general plan of government which was in fact a doctrinaire and pragmatic response to the problems of El Salvador, based on five main objectives that served as the starting point in securing the national unity we seeded to overcome the crisis. These goals are: humanization, pacification, democratization, participation and the recovery of the national economy. As far as democratization is concerned, the Government has in fact become the catalyst and generator of change by developing institutions that promote the stability and cohesion of our society. In that they represent new channels for the expression of the ideas, aspirations and demands of the different social groups. But democracy thus described is a cold concept, devoid of value, because any government could say that it is committed to undertaking a process of this nature and scope, without being able to list any specific achievements.
Our case is different. We have opened up, without any reservation, without any false pretexts, the very heart of our country to hundreds of international observers during the four sets of elections which took place in 1982, 1984 and 1985 with respect to these events. Those observers have in fact given unimpeachable testimony as to the legitimacy and integrity of those elections.
A few days ago we realized one of the greatest hopes of our people; the establishment of a reliable, autonomous and definitive electoral process which will, in fact, ensure the democratic ideal. Our people can therefore be sure of being able in future to express their will freely at the polls and we are convinced that democracy will thus be strengthened as the electoral process is improved.
As history has shown us repeatedly and dramatically, democracy must achieve its truest meaning, going beyond the political and embracing all the various aspects of national life. One cannot, for example, ignore the fact that without justice, without a new law in keeping with new circumstances, democracy cannot be achieved. For this reason we are carrying out a thorough judicial reform for which special committees based on the will of the majority are working hard on draft reforms of the national codes. One of these, the labour code, is now almost ready for promulgation. Responding to the present-day demands for justice and participation, it ascribes a proportional distEibution of profits between employers and workers, thus creating a climate of equity and understanding.
Similarly, no effort would meet with support if it did not provide a material basis for the well-being of Salvadorian society: that is, the land and those who work it. Today, our farmers - those anonymous ones who shape our real hopes - can, by virtue of this labor code, form trade unions freely and enjoy their collective rights to the full. Indeed, the farmers trade union movement has always been essential for our historical design. A new democracy would have no meaning unless it drew on our past, and on the genesis of our conflict, that is, the obsolete former land regime, the eternal cause of misunderstanding and injustice in the
With legitimate pride I can say to the international community that we have been able to satisfy the expectations of our people and of history because the
agrarian reform which was undertaken only six years ago, and which was one of the most deep-rooted in the history of America, has achieved its main objective. In the first two phases 40 per cent of the best land has been passed over to co-operatives and small landowners. This means that now more than 700,000 Salvadorians are enjoying a real redistribution of the agrarian wealth, with a complete restructuring of the tenancy system.
But in order for this redistribution to be more effective and fair, based on a criterion of true participation, a co-operative solidarity fund has been established to ensure that all of the sector that has been reformed may participate, with the net gains, in the financing of any co-operatives that are not financially viable or may undertake special projects.
It is impossible to imagine that a reform as comprehensive and innovative as this, in a system of imperfect structures, would not have great problems and inadequacies, but we are convinced that with the patience of our people, with the determination of our Government, and with the technical and economic co-operation of the international community, this noble and just project, which represents a key element in our new democratic revolution, will operate better day by day and will achieve its high goal. It is important to state that this support and assistance are particularly necessary because, in accordance with our Constitution, the third and last phase of this reform will be implemented next January. Under it, no individual can hold more than 250 hectares.
El Salvador has changed. In El Salvador the democratization of credit has enabled thousands of workers in the city to gain free access to line of credit on the land. It is now possible to ensure that credit is not simply held in the hands of a few banking systems. We have thus been able to strengthen the new agrarian system by redistribution of credit.
In the midst of a serious financial crisis, the result of this costly conflict, we are now valiantly undertaking economic reform. This involves the modernization of the static structures of our economy, making them more dynamic and in keeping with the new situation, in which the State plays an appropriate role with regard to the economic situation to protect the majority and to ensure the welfare of all the people of El Salvador.
In this democratic concept of participation there must be very firm control of basic commodity prices, the maintenance of low-interest rates and credits for low-income housing, with a complementary law for the renting of housing. These are all different aspects which have been ensured at present. To this we must add that three successive salary increases have been given to public workers and thousands of small- and medium-term projects have been undertaken in the semi-urban areas, for the poorer sectors, the farmers and workers. The national plan for recovery in the economic and social sphere, uniting all of the Salvadorian peoples in a patriotic effort, will keep us united in the work of reconstruction. The magnitude of this effort on the part of the Government must be recognized, account being taken of the serious financial difficulties posed by its present structure.
These reforms, together with the administrative and cultural reforms, are proof of the fact that El Salvador is fighting to consolidate a specific pattern of democratic revolution, as opposed to totalitarian Marxism and liberal individualism, which do not meet the demands of a community and a free society.
In this same spirit of participation, in the economic sphere, we are also setting up a tax reform to ensure a better distribution of the tax burden on the stronger economic sectors. This has been achieved through indirect elimination of taxation and on the other hand by levying a tax on net capital and superfluous and luxury goods. This will ensure a fairer system in which all Salvadorians will
share, in accordance with their means, the costs of the present conflict. We are thus, little by little, creating a climate conducive to ensuring that the private business sector may contribute to the economic recovery.
It is true that employers do play a very important role in the economic and social sphere. It is also true that all Salvadorians must contribute in making the sacrifices and efforts that are essential for social justice and to overcome this inhuman conflict in which we are involved.
In this respect, we make an appeal to the private sector of El Salvador for them to set aside their doubts, reticence and prejudices and to heed the call of their country, to follow the course of development, knowing that their efforts will redound to the benefit of democracy.
El Salvador has changed. It is, therefore, a matter of great sorrow to us that this revolution towards freedom, which we are experiencing daily with blood and pain, should be misunderstood and often criticized by certain Governments, like those of Cuba and Nicaragua. They have set themselves up as gratuitous detractors of our actions. They do not consider the fact that for decades the former has been keeping its people under the iron yoke of a one-party total and cruel dictatorship, while the other, unfortunately, is following the same path.
It is sometimes difficult to understand how impossible it is for the international system to act with a greater sense of justice for all since no one can fail to see that these Governments have made themselves creditable oy having a "special reporter" on human rights, whereas these human rights are being blatantly and permanently violated.
El Salvador has changed. We believe that we must have a system based on the will of the majority, a system that inspires and encourages true freedom for the
human person, for without it there cannot be democracy. It is thus that my Government is determined to promote democracy, with full and unrestricted freedom of expression, a freedom lived and exercised daily by all the institutions in my country that enjoy this inalienable right.
The Government of El Salvador, presided over by Mr. Jose Napoleon Duarte, is promoting respect tor and fulfillment of human rights. It is in this sensitive area that my country has made the greatest progress. It is important also to highlight the progress made in the military sector. Tremendous efforts have been made to make our army more technical and more professional. We now have an armed force which plays an important role in ensuring harmony and understanding among the people of El Salvador. It is important also to mention the specific efforts made in this area which have made it possible to punish all forms of abuse of authority or any other type of indiscriminate violence. Six hundred and thirty seven arrests have been made of members of the armed forces brought to trial for various offenses committed against the people.
On the other hand, in the case of political assassinations, figures are clearly falling, if one bears in mind that in 1986 this represented only 2 per cent compared to the figures for 1980. Those figures cannot in the main be attributed either directly or presumably to any elements in the armed forces.
On the contrary, the people of El Salvador have seen with sorrow and astonishment terrorist acts carried out by elements of the Revolutionary Democratic Front Farabundo Marti Front for National Liberation, which sometimes included the destruction of telephone exchanges, machine-gun attacks on public transport, the burning of coffee stocks, the massive destruction of power pylons and, above all, the inhuman placing of mines designed to mutilate their victims' lower limbs, particularly among humble peasants working the land, who unfortunately are those most often hit by this form of violence, which has also often killed their children.
This shows the degree of despair of the guerilla network and also explains the many desertions from the ranks of the guerilla movement and its loss of all popular and international support, and explains why it is heading for a historic defeat.
We hope that the Special Rapporteur, in his next report on human rights, will reflect the tremendous increase in the number of desertions from the guerilla movement, the deserters having joined the democratic process. Together with the numbers captured, they are received and well treated in all phases of rehabilitation, which clearly shows that these groups are rapidly crumbling; they are assured at all times of full respect for their fundamental rights by the armed forces.
However, we do not ignore the fact that there are mistakes and problems but we have shown that we are determined to overcame them and to ensure that this conflict which has been imposed upon our people will be fully humanized.
El Salvador has changed. My Government views with concern the attitude adopted with regard to the situation in respect of human rights in El Salvador, particularly by certain international governmental or non-governmental bodies, which are induced by certain Governments or groups which seem constantly to challenge the legitimacy of our democratic institutions, thus favoring the strategic policy of the rebel groups in my country. My country has spared no effort to achieve peace and justice and therefore it would welcome more equitable treatment by this body with regard to the progress achieved in my country with regard to human rights and fundamental liberties. We therefore hope that a more understanding attitude will be adopted, in keeping with the efforts we are undertaking at present. I would even say, with all due respect, that my country has considered that in view of the sincere measures adopted in this area the continuing presence of the Special Rapporteur is in fact a heavy burden for our country and it would be fairer if his mandate were not renewed.
El Salvador has changed. He believe that there can be no peace without democracy and no social justice without peace. The peace-making process must provide the necessary room for political freedom in which all sectors may participate in the business of the State and society without recourse to violence so as to allow differences to be overcome in the context of a frank democratic dialog. My Government believes that peace does not simply mean reaching an agreement to settle a dispute. Peace- is not simply the absence of armed conflict. It has a deeper meaning. Peace means a guarantee of security for man fully to achieve his dignity autd enjoy eternal values. Peace means respect for and recognition of the rights of others as an essential requisite in order to unite our efforts to overcome problems and challenges in a constructive way.
In this Assembly the President of the Republic, Mr. Jose Napoleon Duarte, two years ago offered the rebels a peace proposal based on a frank and rational dialog which would ensure the stability of the democratic process by including those groups into the social process within the framework of our Constitution, which clearly provides for democracy and political pluralism on the broadest basis. That initiative, which was set out in a frankly democratic way, was clearly demonstrated in the two rounds of talks, held in La Palma and Ayagualo in October and November 1984. However, those meetings opened our eyes to the fact that for the rebel groups constitutional dialog was a tactic made use of for purely propagandists purposes aimed at frustrating the expectations of peace and democracy of the people of El Salvador. They merely pretended to seek a political solution to the conflict.
During his official visit in May this year to the Contadora Support Group countries, namely Argentina, Brazil, Peru and Uruguay, he offered amnesty and safety to the rebels in exchange for a clear-cut public demonstration of their willingness to renounce violence and war as a means of achieving power. Despite the rigid attitude of the Farabundo Marti Front for National Liberation-Revolutionary Democratic Front, my Government has supported and will continue to support the process of dialog, because it forms part of the basic concept of order, society and life from which we draw inspiration as a democratic Christian nation. Not only has this been nationally and internationally accepted as a viable process but, furthermore, a great number of members of the Farabundo Marti Front for National Liberation-Revolutionary Democratic Front have of their own free will reincorporated themselves into a society thus showing that they reject violence and have adopted the principles and values of western democracy.
In his presidential message to the nation on 1 June this year, President Duarte proposed a third round of talks which would show this unshakable political will on the part of the Government to find a democratic solution to the conflict on the basis of that frank understanding and sense of responsibility which has characterized our President. He has thus fulfilled the commitment he made in this Assembly Hall. However, those who took up arms have in fact adopted an intransigent position by demanding the withdrawal of the army to an area of three hundred square kilometers. They wanted to give the impression that the zone was under their control, which would enable them, at the international level, to demand recognition, but this was, of course, totally illusory. Seeing their pretensions frustrated, they simply canceled the meeting in spite of the guarantees and safeguards which the Government had offered them, as on previous occasions.
This showed the historical illegitimacy of the Revolutionary Democratic Front - Farabundo Marti Front for National Liberation - and once again demonstrated the undeniable legitimacy of the Government of El Salvador, which has brought about an unprecedented increase in its ability internationally to act both passively and actively, precisely because of the support of its people and the firm, sincere, modest and honest way in which President Duarte has set out the terms and aims of his political program, the Government's program and tine national thesis of dialog.
My Government remains firmly determined to exhaust every possibility of dialog as the only way to ensure peace on our national soil. That position which is the result of the national consensus, can count on the full support of obedient, unquestioning armed forces, as was clearly recognized in the message to the nation of the Military High Command on 19 September.
As a member of the international community, El Salvador has to deal with a heterogeneous structure characterized by the existence of opposition and dissent in an atmosphere of ideological, political, economic and social confrontation in which the variables of the correlation of forces and world domination become the factors that determine international relations.
This is because the principles of non-intervention in the internal affairs of other States, respect for the sovereignty and territorial integrity of States, the equality of sovereignty of those States, renunciation of the use or threat of force and co-operation in the development of all peoples constitute today more than ever before the fundamental principles of El Salvador's foreign policy, which is rooted in good faith and respect for and compliance with treaties.
But unless complemented by the promotion and defense of democracy, respect for human rights and identification of the specific elements of our internal policy, those principles would be of no value at all to El Salvador's present and future
generations. It is only logical therefore that El Salvador's foreign policy should reflect the principles, purposes, and requirements of our internal policy.
This enables us to define and establish our strategy on the basis of three fundamental aspects: legitimacy, by virtue of the origin of the Government and the processes it has developed to defend and consolidate it; neutrality, because we do not intervene in the affairs of other sovereign States and we respect the self-determination of peoples; and democracy, because we associate ourselves with and support, in full solidarity authentic democracies that are free, pluralistic, participatory and based on Western Christian concepts.
Within that very clear-cut framework the aims and means indispensable for achieving peace stand out clearly and are seen in their true dimensions both regionally and internationally, and are implicit in our foreign policy.
Thus our profound democratic, pacifist vocation and the zeal we have always shown to ensure respect for and promote the fundamental rights and freedoms of all peoples determines our vigorous condemnation of the South African regime for its continuing inhuman, segregationist practice of apartheid and its evil efforts to extend it to other, neighboring States.
We recommend and demand that honest and sincere dialog and negotiations must be initiated and pursued exhaustively as the best way of finding solutions to the problems of the Middle East, Lebanon and Korea. In this regard my Government recognizes that the formula suggested by South Korea for the reunification of Korea contains positive and useful bases for the gradual achievement of that goal.
As for the regional aspects of our foreign policy, my Government considers that although it is true that the Central American crisis stems from a system of obsolete structures that no longer meet the people's need and expectation of political participation and development, the cold climate of East-West confrontation has also had an impact on its development.
No one can doubt that the lack of appropriate mechanisms for the solution of regional problems has also contributed to the establishment of a situation of increasing failure to respect the principles and norms of international law.
We therefore believe that there is a political, diplomatic, security and legal vacuum in Central America, and that it must be filled in order to ensure the adoption of measures and procedures capable of preventing internal and external destabilizing action against our democracies.
Accordingly, the Government of El Salvador has maintained a position of total and determined support for the work of the Contadora Group, since we believe that that is the best possible way to fill the vacuum, and strengthen the principles that can lead to comprehensive, simultaneous, regional, multilateral and verifiable agreements that will undoubtedly bring about the re-establishment of peace, security, democracy and continuing development.
From the beginning of the Contadora initiative my Government made clear its firm political desire for a peaceful solution to the regional crisis and to subscribe to its willingness to the Contadora Act. My Government has declared internationally that the Act is a unique, definitive, irreplaceable and guaranteed document. It is untrue because it alone can ensure peace, pluralist democracy, security and economic and social development. It is definitive because it results from an overall Latin American effort within a process of serious negotiation and was approved by consensus. It is irreplaceable because it is historically legitimate and its mechanisms are practical and sure. And it is guaranteed because of its credibility and the universal support it enjoys.
However, the final version of the Contadora Act on Peace and Co-operation in Central America, which was presented to our Government on 7 June last, does not cover the conditions or recruitments agreed upon for its adoption and ratification in accordance with the commitment entered into by the five countries by virtue of the Document of Objectives of September 1983, which stated, inter alia:
"To stop the arms race in all its forms and begin negotiations for the control and reduction of current stocks of weapons and on the number of armed troops." (S/16041, p. 5)
He must not forget that in view of the seriousness of the Central American situation, all agreements and commitments altered into must be fulfilled, particularly those governing political aspects, because that is the fundamental condition of the success of the Contadora initiative. I must also reiterate the need to guarantee the efficiency of the mechanisms of implementation and follow-up concerning verification and control of the political commitments in the Document of Objectives.
Finally, faithful to its democratic, peace-loving vocation. El Salvador appeals to the Contadora Group to redouble its efforts to persuade Nicaragua to abide by the consensus formula and the understanding to be adopted in the region. It will not be possible to continue this action if Nicaragua fails to demonstrate the clear political will and readiness to enter into, respect and comply with the commitments assumed under the Contadora Act.
For our part, we have given the clearest proof of good faith and our undeniable wish for the internationalization of the dialog and democracy in the region, as an alternative to the internationalization of the conflict. El Salvador has presented to the international community the "Contadora Doctrine", which sets out the noble aspiration of the Central American countries to keep the dark specter of dictatorship out of the region for ever. Thus we clearly show the legitimate and independent nature of El Salvador's foreign policy and our enduring faith in multilateral dialog.
El Salvador has changed. Therefore, with all the confidence that my Government commands, I call upon Nicaragua to change its incongruous attitude,
which will disrupt the regional dialog and negotiations initiated by Contadora and Esguipulas by actions designed to resolve the regional conflict bilaterally, but which could never lead to a negotiated, simultaneous, multilateral, verifiable solution such as has been proposed by the Contadora Group. Similarly, I must urge the Nicaraguan Government to show a clear indication of good will at the regional level, ceasing to provide, in flagrant violation of international law, a permanent sanctuary for those who wish to bring about -subversion in El Salvador and internationally.
The deterioration in the subregional situation makes it imperative that the Central American countries create regional institutions, and revitalize existing ones, to complement the work of the Contadora Group and allow us, the people of Central America, to find consensus solutions to our own problems, through a realistic recognition of existing factors tending towards unity or divergence.
In that spirit. El Salvador is contributing actively to the setting up a Central American parliament, conceived of as a deliberating forum where it will be possible to discuss and draw up agreements on the problems facing us, one which could eventually serve as a mechanism to follow up, verify and control any agreement that the Central American countries may enter into.
Nobody can deny that we have given a clear indication of the political will to remove the Central American problem from the East-West confrontation, since El Salvador was the first to ratify the treaty of co-operation between the European Economic Community and the Central American countries, because we believe that improving the interregional dialog will contribute greatly to removing the extremes of world interests in the area.
As a well-known South American leader has said,
"The success of the blossoming Latin American democracy depends on its capacity to resolve the great economic and social problems of our time." My Government is aware that the internal structural imbalances of the developing countries are brought about largely by the persistence of unjust international economic relations. In addition to the high cost of servicing the external debt, our countries are increasingly dependent on world centers. That dependence in turn makes a significant contribution to the imbalance in our economies, reflected in a growing socio-political instability, which besides worsening the quality of life of our peoples attacks the foundations of our democratic processes.
Many of our countries have now carried out the greatest economic readjustment possible. That has meant a high cost for us in social terms, because it has lowered productivity levels and created a fiscal imbalance between income and expenditure, making it very difficult to stabilize and revive the economy.
In that situation it is essential to increase North-South co-operation. It must be based on justice and characterized by greater flexibility in the developed economies, which should support the structural changes in our countries, creating conditions of political, economic and social stability, and not the reverse.
In his address to the Assembly a short time ago, the President of Costa Rica
said:
"Yesterday, they {the international banks] cared little that their money maintained the rule of despots. Today, they are not concerned with the suffering of those who pay in liberty." (A/41/PV.9, p. 9-10) My Government urgently appeals to the Governments of the industrialized countries to understand that the worsening of the economic crisis in the poorer countries is contrary to their own interests, because it deprives vast sectors of mankind of the possibility of sovereignty and self-determination, leading them to feel utter desperation and bringing about a gradual split in the credibility of the democratic system as the ideal way of life, endangering its historic justification and, on the contrary, favoring other political systems already rejected by our peoples.
Finally, we must not forget that, as His Holiness Pope Paul VI said.
Government of El Salvador fully shares the concern cf the international community over the increase in terrorist acts, which are proliferating in various parts of the world and every day claim more innocent victims.
The destruction of public property and the economic infrastructure, indiscriminate massacres, the taking of hostages and the placing of bomos in public places are characteristic of the behaviour of the terrorist groups that operate in my country. Having recognized the impossibility of gaining a political or military victory, they have had recourse to such acts to show, both internally and to the world at large, an apparent capacity for action, and at the same time to demoralize
My Government repeats its readiness to commit itself completely to join in international measures to fight such a scourge, for no ideological or political cause can make it acceptable, understandable or justifiable that mankind should be threatened by such irrational behavior adopted by inhuman organizations that daily distance themselves further from civilization.
It would be unfair to the historic perseverance of two brother peoples, which are striving together to attain common goals, if I did not stress today before the international community, as evidence of the peaceful will and vocation of our Governments, the complete fulfillment of the peace treaty between the Republics of El Salvador and Honduras, signed on 30 October 1980 in Lima, by which we agreed to put an end to the differences that had once separated us. On the basis of that treaty we have agreed to submit jointly for consideration by the International Court of Justice our border dispute - relating to land, islands and sea - as an example of our conviction that international differences and tensions must be overcome through adherence to the recognition of the principles of international The conversations and negotiations held to bring about that agreement, which was registered at the Organization yesterday, were held in a climate of friendship and mutual understanding, which contributed to a strengthening of the links of co-operation between El Salvador and Honduras.
My country reaffirms its resolve to abide by the decision of the International Court of Justice on the border dispute, because we are convinced that law and justice will prevail in the decision of the highest international judicial body.
Our Governments have also, with the co-operation of the United Nations High Commissioner for Refugees and the support of the Intergovernmental Committee for Migration, drawn up a program to create the right conditions and the necessary trust for the repatriation of the Salvadorian refugees in Honduras to take place voluntarily, in a gradual, planned manner, allowing their resettlement in their various places of origin. That is an effort being made on the basis of the highly humanitarian approach that my Government has adopted towards the conflict that we are having to live with.
El Salvador believes that the values of democracy and liberty are threatened by the accelerating arms race from which the world is suffering. It is impossible for the Governments of Central America to shoulder their historic responsibilities for the economic and social development of their peoples if they have to use their scarce resources to acquire large quantities of armaments for purely defensive reasons. Therefore, the Sandinista Government should renounce its concept of national security as involving a people in arms and the export of revolution, and should, on the contrary, accept, as we accept for ourselves, the establishment of limits on its present arsenal, which will make possible a balance between the forces in the region, as we have proposed in the Contadora Group.
I wish now to refer to the crisis that is hampering the United Nations in its attempt to achieve the purposes behind its creation and to abide by its principles. Hy Government does not believe that the crisis is purely financial; it has deeper implications, to do with confidence in the Organization's ability to contribute to resolving the most pressing problems of our time. Therefore we are prepared to give our support to any initiatives which would lead to the restructuring of the Organization so as to enable it once again to carry out its functions effectively and once again be deserving of the confidence and trust placed in it by Member States.
He should like to reiterate our appreciation for the work carried out by the Secretary-General, Mr. Perez de Cuellar, and we would certainly give our strong support to his re-election if that is his wish.
There has been a change in El Salvador, and this brings me to make an urgent appeal to the international community, and particularly to all democratic countries of the world, to close ranks in the defense of the pluralistic and participatory democracy that is now being consolidated at the cost of great sacrifices in El Salvador and, through technical and financial co-operation, to protect it from the threat hanging over it owing to the lack of resources essential to ensure the economic, social and cultural well-being to which everyone living in a democracy aspires.
We believe that one should not speak before thinking and that what one promises one should do. President Duarte and his Government are carrying out their promises; our Government knows how to govern. Hence we are sure that, after a long dark night of hatred and rancor, soon the dawn will break and all Salvadorians will proudly join in singing these lines of our national anthem that remind us that "Peace in supreme happiness has always been El Salvador's noble dream; its achievement our constant goal; its preservation our greatest glory."
